ORDER
Appellant Bryan Dahl (Dahl) appeals the judgment entered by the trial court dismissing respondent ATI Title (ATI) from an interpleader action it had filed and which awarded ATI attorney fees in the amount of $2,533.50.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).